DETAILED ACTION

This action is in response to the Application filed on 02/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/28/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --INVERTER WITH FRAME STRUCTURE--


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites “a photovoltaic plant comprising an inverter according to claim 1”. However, claim 1 already recites “An inverter for a photovoltaic plant”. Therefore, claim 16 does not further limits claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim(s) 1 – 2 is/are objected to because of the following informalities:  
Claim(s) 1 recite(s) “an electromagnetic module comprises” in line(s) 9. It appears that it should be “said one or more electromagnetic modules comprises”.
Claim(s) 1 recite(s) “a first electronic board” in line(s) 12. It appears that it should be “a first electronic board of the one or more first electronic boards”.
Claim(s) 1 recite(s) “a second electronic board” in line(s) 16. It appears that it should be “a second electronic board of the one or more second electronic boards”.
Claim(s) 3 – 6, 9 recite(s) “said electromagnetic module”. It appears that it should be “said one or more electromagnetic modules”.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 15 and 17 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “An inverter for a photovoltaic plant, said inverter comprising: a frame structure defining an internal volume and providing mechanical support to one or more components of said inverter; an inverter section comprising one or more first electronic boards, one or more second electronic boards and one or more electromagnetic modules electrically connected with said first and second electronic boards; an electromagnetic module comprises: an electromagnetic component; first electric contacts electrically connected with said electromagnetic component with a first electronic board of said inverter section; second electric contacts electrically connected with said electromagnetic component and adapted to electrically connect said electromagnetic component with a second electronic board of said inverter section; a supporting frame defining a seat for accommodating said electromagnetic component, wherein said supporting frame comprises one or more first coupling surfaces mechanically coupleable with said first electronic board, wherein said supporting frame comprises one or more second coupling surfaces spaced from said first coupling surfaces and mechanically coupleable with one or more supporting members of said frame structure.”.
The primary reason for the indication of the allowability of claim 15 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “An electromagnetic module for an inverter comprising: an electromagnetic component; first electric contacts electrically connected with said electromagnetic component and adapted to electrically connect said electromagnetic component with a first electronic board of an inverter section of said inverter; second electric contacts electrically connected with said electromagnetic component and adapted to electrically connect said electromagnetic component with a second electronic board of said inverter section; a supporting frame defining a seat for accommodating said electromagnetic component, wherein said supporting frame comprises one or more first coupling surfaces mechanically coupleable with said first electronic board, wherein said supporting frame comprises one or more second coupling surfaces spaced from said first coupling surfaces and mechanically coupleable with one or more supporting members of said frame structure”.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Pub. No. 2005/0265059 discloses a power conversion including a frame structure.
	US Pub. No. 2019/0296658 discloses an inverter module with a frame structure.
	US Pub. No. 2011/0261588 discloses an inverter module with a frame and housing structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838